Citation Nr: 1539259	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-10 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to February 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefit sought on appeal. 

The Veteran testified before the undersigned Veterans Law Judge in April 2014.  A transcript of the claims file is included in the electronic (Virtual VA) claims folder.

The claim was previously remanded in June 2014 and November 2014.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

The Veteran's bilateral hearing loss disability did not manifest within one year of separation, and is not otherwise related to a disease, injury, or event in service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in and is not otherwise related to service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

The Board most recently remanded this matter in November 2014.  The Board specifically instructed the RO/AMC to provide the Veteran with a new examination, and to readjudicate his claim.  Pursuant to the Board's remand, the Veteran was afforded an examination in July 2014 that provided additional detailed rationale beyond the observation that the Veteran's hearing loss was normal upon separation, and his claim was readjudicated in the July 2014 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In a correspondence dated in January 2009 prior to the March 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014). 

Also, an addendum etiology opinion was most recently obtained in March 2015.  The examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Also, the Board observes that all appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014).  The Veteran testified before the undersigned Veterans Law Judge in April 2014.  With respect to the aforementioned hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In the instant case, as will be explained further below, the presumption does not apply because the Veteran was not diagnosed with sensorineural hearing loss within one year of service and, indeed, was not diagnosed until decades after service.

The Veteran alleges that he was exposed to noise in service while working as a radioman.  His DD Form 214 shows a MOS of a radio operator, thus, noise exposure during service is conceded.

Additionally, the Board notes that at the most recent VA examination of July 2014, the Veteran was found to have bilateral hearing loss which rose to the level of a disability for VA purposes under 38 C.F.R. § 3.385.  Therefore, the remaining question to be answered is whether the current bilateral hearing loss disability is due to the noise exposure in service.

In this regard, the Board notes that service treatment records are silent for any findings of bilateral hearing loss disability at entrance or separation, and there are no hearing complaints noted in service.  

The Veteran was afforded VA examinations and opinions were obtained in March 2009 and July 2014.  An additional medical etiology opinion was obtained in March 2015.  The Board, in prior remands of June 2014 and November 2014, found the VA medical opinions of March 2009 and July 2014 to be inadequate as they stated that their basis of the negative nexus opinion was that electronic hearing testing conducted during service and at discharge did not show a hearing disability.  

As the March 2009 and July 2014 opinions have been previously found to be inadequate by the Board, they will not be considered herein, and will, therefore, not be discussed.  Rather, the Board will consider the most recently obtained VA opinion of March 2015 which the Board finds to be adequate.

The March 2015 opinion was provided by the examiner who conducted the July 2014 VA examination.  At the July VA examination, the Veteran was found to have bilateral hearing loss disability for VA purposes.  After finding that the opinion rendered at the time of the July 2014 examination to be inadequate, a new opinion was obtained in March 2015.  

In the March 2015 addendum opinion, the examiner concluded that based on the electronic hearing testing conducted during service and at discharge from service, the Veteran's current hearing loss is less likely than not caused by or a result of noise exposure while in service.  However, different from the July 2014 opinion where the examiner simply cited some references regarding delayed onset of hearing loss, the examiner provided a more detailed reasoning to the opinion specific to the Veteran's case.  

The examiner specifically noted that the Veteran's reports of hearing loss in service had been considered.  The examiner stressed that there is a difference between noise exposure and noise injury in service.  He explained that one critical issue for determining hearing loss related to noise exposure while in service is whether the Veteran had a significant threshold shift beyond normal variability/normal progression in service.  In this case, he stated, the record clearly shows the Veteran did not have that.  He explained that a determination as to whether there is a significant threshold shift beyond normal variability is a determination which is made by the expert in the area on a case by case basis.  

The examiner further explained that while noise exposure can be conceded, there may not be noise injury due to that noise exposure.  The examiner referred to Institute of Medicine (IOM) study and noted that it stated that it is difficult, if not impossible, to predict who will have a noise injury resulting from noise exposure and stressed that not everyone who has noise exposure will suffer noise injury, and that delayed onset hearing loss due to previous noise exposure is unlikely to occur.  Therefore, he concluded, if there has been no significant threshold shift beyond normal variability in service, any hearing loss occurring following service is unrelated to noise exposure while in service.  The examiner concluded stating that in the absence of an objectively verifiable noise injury in service, hearing loss is less likely as not related to the noise exposure in service.  Finally, the examiner provided citations for several medical publications addressing delayed onset of hearing loss.  .  

As noted, in the instant case, the record shows that the Veteran currently has a diagnosis of hearing loss for VA purposes.  See e.g. July 2014 VA examination.  Hickson element (1) is accordingly met.

Regarding Hickson element (2) the Veteran is competent to give evidence about what he experienced, including being exposed to artillery noise on a near constant basis while in Vietnam, and also helicopter noise, as it is subject to lay observation.  The Veteran has been consistent that this is the noise exposure that he sustained.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Moreover, noise exposure has been conceded based on the Veteran's MOS.  Accordingly, Hickson element (2) is met.

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current bilateral hearing loss, and his military service, is essentially medical in nature.  To the extent that the Veteran is attempting to establish nexus through his own opinion, the Veteran as a lay person has not been shown to be capable of making such conclusions on inherently medical questions.  The link between any current hearing loss and in-service noise exposure where any decreased hearing acuity did not manifest until sometime later, even multiple decades, after service, is one requiring expertise in the workings of the inner ear.  The Veteran has not indicated that he has such experience. 

The medical examiner who does have such expertise, and who reviewed the Veteran's case upon examination in July 2014 and provided the addendum opinion of March 2015, did not deny the Veteran's contentions that he was exposed to noise in service.  Rather, the examiner opined the Veteran's normal separation examination with a threshold shift which was within the normal variables which showed a lack of noise injury and a time gap between service and his complaint of hearing loss demonstrated that his hearing loss was not related to any acoustic trauma in service.  The examiner cited references to support his opinion and explained how some of those finding s in the cited references specifically applied to the Veteran's case.  Moreover, the examiner acknowledged the Veteran's reports of hearing loss in service and considered the same.  Considering the more detailed explanation specific to the Veteran's case the Board finds the March 2015 addendum opinion to be adequate.  Moreover, given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the competent medical professional to be the most probative evidence of record as to the relationship between the Veteran's current bilateral hearing loss and his military service, and the Board finds that this opinion ultimately outweighs the Veteran's contentions as to etiology absent continuous symptomatology of decreased hearing acuity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Alternatively, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) must be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board has considered the Veteran's contentions that his current bilateral hearing loss was caused by his in-service exposure to noise.  In this regard, the Veteran is certainly competent to report that he experienced difficulty hearing in service and that he was exposed to loud noise that could have led to acoustic trauma during service.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  As discussed above, the VA examination and VA outpatient treatment records demonstrate that this contended hearing deficit was not reported until many years after service.  Moreover, and significantly, the Veteran's wife, in a January 2009 letter stated that in the last two to three years she had noticed a real problem with the Veteran's hearing.  Further, at the initial VA examination of March 2009, the Veteran showed hearing loss disability for VA purposes only in the left ear and not the right.  All of this evidence tends to negate the Veteran's reports of hearing loss in service.  The Board also finds it highly significant that the Veteran denied a history of hearing loss or ear problems at the time of his separation examination.  Therefore, continuity of symptomatology is not shown.

In summary, no medical professional has linked the Veteran's current bilateral hearing loss to service, and, in fact, there is medical evidence to the contrary.  In addition, there were no complaints or findings of hearing loss upon separation examination.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claim, and that service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


